Citation Nr: 1445639	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  08-36 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for a lung disorder, to include emphysema, chronic obstructive pulmonary disease (COPD), and alpha-1 antitrypsin deficiency, to include as due to in-service herbicide exposure.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel

INTRODUCTION

The Veteran served on active duty from October 1967 to March 1973, including 31 days of service in the Republic of Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

This appeal was previously before the Board in August 2012, at which time the Board determined that new and material had been submitted to reopen the claim of entitlement to service connection for a lung disability.  The issue (on the merits) was then remanded for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

The Board remanded this appeal in August 2012 to obtain a VA examination and medical opinion regarding the etiology of the Veteran's claimed lung disability.  Specifically, the examiner was requested to: (1) identify all of the Veteran's lung abnormalities; (2) state whether each abnormality represented a congenital defect, a disease, or an injury; (3) for each identified disease or injury found to be at least as likely as not present during the Veteran's period of active duty, provide an opinion as to whether the condition both clearly and unmistakably existed prior to the Veteran's period of active duty and clearly and unmistakably was not aggravated during active service; and finally, (4) for each identified disease or injury not present during the Veteran's period of active duty, provide an opinion as to whether there was a 50 percent or better probability that the disease or injury was etiologically related to the Veteran's active duty. 

Unfortunately, the opinions provided by the examiner in August 2012 and September 2012 are insufficient to address the above questions.  With regard to the Veteran's diagnosed alpha-1 antitrypsin deficiency, in her August 2012 opinion, the examiner classified this condition as a hereditary genetic "disease."  The examiner also reported that, insofar as alpha-1 antitrypsin deficiency is "a genetic inherited condition in which the body lacks or has an abnormal gene [], it [was] not caused by [the Veteran's] military service."  The examiner further stated that the Veteran's disease was consistent with the natural history of a severe alpha-1 antitrypsin deficiency inherited condition in a former cigarette smoker, noting that the manifestations and time frame are consistent with the natural history of this condition.  Finally, the examiner provided the opinion that there was no clear and unmistakable evidence that any exposure to fumes during military service increased the severity or hastened the manifestations of the Veteran's hereditary genetic condition.  

By contrast, in her September 2012 addendum opinion, the examiner instead found that the alpha-1 antitrypsin deficiency constituted an inherited genetic "defect."  In this regard, she then stated that, insofar as alpha-1 antitrypsin deficiency is a "known and well-established inherited genetic disorder, it [was] a pre-existing condition and thereby not caused by military service."  The examiner also reported that there was no evidence that "any exposure to fumes during [the Veteran's] limited time in military service increased the severity or hastened the manifestations of his hereditary genetic disease."  

Notably, in comparing the examiner's August 2012 and September 2012 opinions, the record reflects that she has provided conflicting statements as to whether the Veteran's alpha-1 antitrypsin deficiency is a congenital "disease" or "defect."  Moreover, in light VA's definition of a defect versus a disease, the examiner's discussion of the Veteran's alpha-1 antitrypsin deficiency is further confounded by her description of the "natural history" of this condition.  In this regard, the U.S. Court of Appeals for Veterans Claims (Court) has noted that a VA General Counsel opinion on the subject distinguishes the two classes of disabilities on the basis that "a defect differs from a disease in that the former is 'more or less stationary in nature' while the latter is 'capable of improving or deteriorating.'"  Quirin v. Shinseki, 22 Vet. App. 390, 394 (2009) (quoting VA Gen. Coun. Prec. 82-90 (July 18, 1990)).  Further, each has separate legal requirements for service connection.  

In this regard, the Board notes that, assuming that the Veteran's alpha-1 antitrypsin deficiency is a "defect," the examiner did not address whether this defect was subject to a superimposed disease (i.e., COPD, emphysema) or injury (i.e., exposure jet fumes) during service.  Similarly, assuming that the Veteran's alpha-1 antitrypsin deficiency is instead a "disease," the examiner did not use the correct "clear and unmistakable" standard in determining that the alpha-1 antitrypsin deficiency pre-existed the Veteran's active military service insofar as she failed to provide an opinion as to whether this disease both clearly and unmistakably existed prior to the Veteran's period of active duty and clearly and unmistakably was not aggravated during such period of active service.  

Thus, the examiner's opinion regarding the Veteran's alpha-1 antitrypsin deficiency requires clarification.  In this regard, the Board notes that it is important that the VA examiner clearly denote whether this condition is a "defect" or a "disease," and appropriately answer the corresponding opinion questions.

Turning to the Veteran's COPD and emphysema diagnoses, on remand, the examiner reported that it would only be speculation to state that the Veteran developed emphysema due to exposure to fumes or air pollution during his occupation as a pilot.  In this regard, in August 2012, the examiner stated that alpha-1 antitrypsin "can lead to lung disease, most commonly emphysema (COPD)," noting that the severity of the lung disease would be determined by the underlying genetic defect and exposure to cigarette smoke.  She further noted that the Veteran had been a cigarette smoker, which was also a well-established cause of emphysema / COPD.  Similarly, in September 2012, the examiner reported that severe deficiency of alpha-1 antitrypsin poses a strong risk factor for early onset emphysema, and again stated that smoking cigarettes is well established to be a leading factor for serious lung disease / emphysema.  Notably, however, in providing these opinions, the VA examiner did not address the Veteran's presumed in-service herbicide exposure, the in-service diagnoses of upper respiratory infections (URIs) in March 1970 and October 1971, or the Veteran's exposure to dust and jet fumes as a pilot in service.  Thus, the examiner's opinion regarding the Veteran's COPD and emphysema requires clarification.  In this regard, the Board notes that it is important that the VA examiner clearly address the Veteran's complete medical history when rendering an opinion as to the etiology of these conditions.

Without additional clarification and explanation as outlined above, the existing opinion does not sufficiently answer the questions set forth in the Board's August 2012 remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders).  The Court stated that where the remand orders of the Board are not fully implemented, the Board itself errs in failing to insure compliance.  Id.  Thus, this appeal must again be remanded for compliance with the Board's August 2012 remand directives.

Finally, to the extent that the Veteran may have received additional treatment for his lung disability from the Syracuse, New York, VA Medical Center, recent treatment records from that facility should also be obtained on remand.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain a complete copy of the Veteran's lung disability treatment records from the VA Medical Center in Syracuse, New York, dated from September 2012 to present.  If such records are unavailable, the claims file should be clearly documented to that effect.

2.  After the development requested in item (1) is completed, schedule the Veteran for an examination to determine the nature and etiology of his lung disability.  The entire claims file (i.e., both the paper claims file and any relevant medical records contained in the Veteran's Virtual VA and/or VBMS eFolder) should be made available to and be reviewed by the clinician in conjunction with the examination, and it should be confirmed that such records were available for review.  

For the diagnosed alpha-1 antitrypsin deficiency, please offer an opinion as to the following questions:

(a)  Is the Veteran's alpha-1 antitrypsin deficiency a congenital / developmental defect or a congenital / developmental disease?  For VA purposes, a defect differs from a disease in that the former is "more or less stationary in nature" while the latter is "capable of improving or deteriorating."  Quirin v. Shinseki, 22 Vet. App. 390, 394 (2009) (quoting VA Gen. Coun. Prec. 82-90 (July 18, 1990)).   

(b)  If the alpha-1 antitrypsin deficiency is a developmental defect, was this defect subject to a superimposed disease (i.e., COPD, emphysema) or injury during service?  In providing this opinion, the examiner is specifically requested to discuss the Veteran's presumed in-service herbicide exposure, the in-service diagnoses of URIs in March 1970 and October 1971, and the Veteran's reported exposure to dust and jet fumes as a pilot in service.  If the answer is "Yes," please describe the resultant disability.  

(c)  If the alpha-1 antitrypsin deficiency is instead a congenital / developmental disease:

(i) Did alpha-1 antitrypsin deficiency, which was not noted upon entry into service, "clearly and unmistakably" (obviously and manifestly) exist prior to the Veteran's entry into military service?

(ii) If the answer to question (i) is "Yes," was the claimed condition "clearly and unmistakably" (obviously or manifestly) not aggravated by military service?

(iii) If the answer to either (i) or (ii) is "No," assume for the purposes of answering the following question that alpha-1 antitrypsin deficiency did not exist prior to service.  Is it "at least as likely as not" (50 percent or greater probability) that alpha-1 antitrypsin deficiency was incurred in or caused by an in-service injury, event, or disease?  In providing this opinion, the examiner is specifically requested to discuss the Veteran's presumed in-service herbicide exposure, the in-service diagnoses of URIs in March 1970 and October 1971, and the Veteran's reported exposure to dust and jet fumes as a pilot in service.  

For any other diagnosed lung disabilities, including emphysema and COPD, is it "at least as likely as not" (50 percent or greater probability) that the lung disability was caused by, or incurred during, military service?  In providing this opinion, the examiner is specifically requested to discuss the Veteran's presumed in-service herbicide exposure, the in-service diagnoses of URIs in March 1970 and October 1971, and the Veteran's reported exposure to dust and jet fumes as a pilot in service.  

A complete rationale must be provided for all opinions rendered.  If the reviewing clinician cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation. 

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).


_________________________________________________
NICOLE KLASSEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

